Citation Nr: 0639213	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-17 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease and bronchitis now claimed as 
bronchiectasis, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1964 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied service connection for lung condition to include 
chronic obstructive pulmonary disease and bronchitis, service 
connection for hypertension, and service connection for sleep 
apnea syndrome.  The veteran later amended his claim to 
include service connection for chronic obstructive pulmonary 
disease and bronchitis, now claimed as bronchiectasis, as 
secondary to service-connected diabetes mellitus.  The RO 
continued the denial in April 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for chronic obstructive 
pulmonary disease and bronchitis now claimed as 
bronchiectasis, to include as secondary to service-connected 
diabetes mellitus.  Upon review, the medical evidence is 
insufficient to decide the claim.
 
The record shows current findings.  A July 1997 private 
medical report shows the veteran has a history of chronic 
obstructive pulmonary disease of several years duration.  
Private and VA medical records dated from 2000 to 2003 show 
continued diagnoses of chronic obstructive pulmonary disease, 
as well as bronchiectasis, allergic bronchitis, brochospastic 
airway disease, and respiratory bronchiolitis.

There also are in-service findings of bronchitis and 
shortness of breath.  A February 1970 service medical record 
shows an impression of bronchitis.  The chest x-ray showed a 
right hilar prominence.  An April 1970 service medical record 
shows complaints of shortness of breath and chest pain for 
the past four to five months.  The examiner noted that there 
was no significant disease as seen in chest clinic.  An April 
1979 service medical record notes that the last chest x-ray 
showed right infiltrate (abscess) in the chest with air fluid 
level.  

The record does not show, however, whether the current 
findings are related to service.  Private medical records 
dated from 2000 to 2002 note that the veteran has a history 
of being a heavy smoker.  A private physician found in 
December 2001 and May 2002 that the veteran's respiratory 
bronchiolitis most likely was from cigarette smoking, but did 
not indicate a review of the service medical records.

The veteran was afforded a VA examination in March 2003, but 
the examiner did not issue an opinion on whether the chronic 
pulmonary disease was related to service.  VA has the duty to 
secure an examination or opinion if there is competent 
evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim. 38 U.S.C.A. § 5103A(d).  Accordingly, 
the Board finds that another medical examination is 
necessary.

The veteran requested an informal conference with a Decision 
Review Officer (DRO) in October 2003.  The record does not 
show that one was held.  Therefore, the veteran should be 
contacted to determine whether he still desires an informal 
DRO conference, and if so, should be scheduled for one.  See 
38 C.F.R. §§ 3.103(c), 3.2600(c).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including notice 
requirements, pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
	
2.  Schedule the veteran for a VA 
examination to determine the nature, 
etiology, severity, and date of onset of 
his chronic obstructive pulmonary disease, 
bronchitis, and bronchiectasis.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  Specifically, the 
examiner should provide an opinion as to 
whether it is very likely, as likely as 
not, or highly unlikely, that the 
veteran's current chronic obstructive 
pulmonary disease, bronchitis, and 
bronchiectasis are related to service.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

3.  Contact the veteran to determine 
whether he still desires a DRO informal 
conference, and if so, schedule him for 
one. 

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's service connection claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claims for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



